DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 12/3/21 are acknowledged. Claims 2, 3, 11, 17-47, 49-51, 57-58, and 77-80 have been canceled. Claims 1, 4-10, 12-16, 48, 52-56, and 59-76 are pending and under examination.
Withdrawn Rejection
The rejection of claims 77-80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 11, page 5 of the previous Office action.
Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, 8, 10, 12, and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ziolkowska et al. (Immunology Letters 73(2-3): 201; 2000).

Ziolkowska et al. teach a method comprising obtaining whole blood from healthy individuals and incubating the whole blood sample with IL-15. Ziolkowska et al. teach that specific ELISA’s were used to measure the concentrations of IL-8 and TNF-α in culture supernatants. It should be noted that NK cells are a component of whole blood, and thus, incubating the whole blood with IL-15 would inherently stimulate the NK cells in the whole blood sample. Thus, Ziolkowska et al. anticipate the claims.
Applicant’s Arguments
Applicant argues that Ziolkowska investigates the effects of IL-15 on thrombin-induced production of IL-8 and TNFα in whole blood samples isolated from healthy individuals, whereas the present invention is directed at measuring NK cell activity. Applicant argues that Ziolkowska stimulates blood with thrombin to determine thrombin-induced production of IL-8 and TNF-α and to investigate effect of IL-15 on it. Applicant argues that Ziolkowska does not teach anything about measuring or determining NK cell activity. Applicant acknowledged the Office’s argument that NK cells are a component of whole blood, and that incubating the whole blood with IL=15 would inherently stimulate NK cells in the whole blood sample. However, it is submitted that a person of skill in the art would not be motivated to measure NK cells activity from the teachings of Ziolkowska. Applicant argues that Ziolkowska relies on thrombin to trigger IL-8 and TNFα production. Applicant argues that the claimed method does not rely on or require thrombin or any coagulant to trigger NK-cell activity.  
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
In response to Applicant’s argument that Ziolkowska does not teach measuring NK cell activity, although Ziolkowska does not explicitly recite measuring NK cell activity, performing the method of Ziolkowska inherently performs the claimed method because the prior art reference requires the same method steps of the instantly claimed method. Ziolkowska teaches incubating a human whole blood sample with IL-15, and measuring an amount of TNFα and IL-8 secreted into the whole blood sample. It should be noted that NK cells are necessarily in the whole blood sample of Ziolkowska, and would necessarily secrete cytokines upon stimulation with IL-15. Thus, Ziolkowska inherently performs the function disclosed in the instantly claimed method.  
In response to Applicant’s argument that the prior art method requires thrombin, the instant claims recite the transitional phrase “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). "The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."; Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). Thus, the use of the transitional phrase “comprising” in the instantly claimed method encompasses more than the recited components (i.e., IL-2 and IL-15) because the phrase “comprising” is open-ended.  
Claim(s) 1, 4, 5, 8, 9, 12, 52, 54, and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geluk et al. (Clinical and Vaccine Immunology, 2010; 17(6):993-1004).
The instant claims are drawn to a method of measuring natural killer (NK) cell activity, comprising: stimulating NK cells in a whole blood sample by incubating the whole blood sample with an agent comprising at least one isolated stimulating cytokine selected from the group consisting of interleukin 2 and interleukin 15, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure to evaluate NK cell activity; wherein the whole blood sample is a human whole blood sample.
Geluk et al. teach a method comprising obtaining a whole blood sample from a human subject and incubating the whole blood sample with IL-2 and IL-12 (See pages 994-996). Geluk et al. teach measuring IFNγ release by ELISA (See page 994-996). It should be noted that NK cells are a component of whole blood, and thus, incubating the whole blood with IL-2 and IL-12 would inherently stimulate the NK cells in the whole blood sample. Thus, Geluk et al. anticipate the claims.
Applicant’s Arguments
Applicant argues that Geluk does not teach anything about measuring NK cell activity. Applicant argues that the focus of Geluk is to enhance sensitivity of detection of immune responses to Mycobacterium leprae peptides in whole-blood assays. Applicant argues that Geluk describes assays for identifying sub-clinical/early stage Mycobacterium leprae infected subjects, who could likely be a source of transmission. Applicant argues that Geluk stimulates blood with Mycobacterium leprae peptides and to enhance the production and release of IFNγ, Geluk directs the reader to use synthetic peptides in the presence of cytokines and/or antibodies. Applicant points out that Mycobacterium leprae will generate a response from T-cells and IL-2 and IL-12 are added to enhance the response from the immune system. Applicant argues that the present inventors have developed effective methods based on stimulating NK cells in whole 
Applicant argues that the present method does not employ or make use of any synthetic peptides or antigens to stimulate NK cellular activity. Applicant argues that Geluk concluded that only IL-12 and not other costimulants, increased production of IFNγ, while maintaining peptide specificity. Applicant argues that Geluk teaches that the combination of IL-12 with IL-2 did not significantly further enhance IFNγ compared to IL-12 alone. Applicant argues that Geluk teaches away from the present invention, as it prefers IL-12 over IL-2 alone or any other cytokines. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
In response to Applicant’s argument that Geluk does not teach measuring NK cell activity, although Geluk does not explicitly recite measuring NK cell activity, performing the method of Geluk inherently performs the claimed method because the prior art reference requires the same method steps of the instantly claimed method. Geluk teaches obtaining a whole blood sample from a human subject and incubating the whole blood sample with IL-2 and IL-12 (See pages 994-996). Geluk et al. teach measuring IFNγ release by ELISA (See page 994-996). It should be noted that NK cells are necessarily in the whole blood sample of Geluk, and would necessarily secrete cytokines upon stimulation with IL-2 and IL-12. Thus, Geluk inherently performs the function disclosed in the instantly claimed method.  
In response to Applicant’s argument that the prior art method requires Mycobacterium leprae peptide, the instant claims recite the transitional phrase “comprising”, which is 
In response to Applicant’s argument that Mycobacterium leprae will generate a response from T-cells and IL-2 and IL-12 are added to enhance the response from the immune system, as noted above, the prior art method uses the same sample required by the instant claims, and stimulates said sample with the required agent(s). The instant claim language (i.e., the transitional phrase comprising) allows for the inclusion of additional components, and thus, the inclusion of the Mycobacterium leprae peptide in addition to IL-2 and IL-12 in the prior art method still forms a construct within the claim scope. Although Applicant indicates that these agents are for stimulating NK cell activity, the claimed method does not distinguish NK cell activity from activity of other cells, but rather, only uses the measurement of cytokine secretion as a surrogate for the NK cell activity. There is nothing in the instant claim that distinguishes NK cell cytokine secretion from secretion of cytokines by other cells and Applicant concedes that whole blood contains additional immune cells. Thus, contrary to Applicant’s argument the claim 
In response to Applicant’s argument that Geluk teaches away from the claimed method, "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).
Additionally, a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
Claim Status
Claims 6, 13-15, 48, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 59-76 are allowed.
Claims 1, 4, 5, 10, 12, 52-54, and 56 are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646             



/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646